DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, method claims 1-14 in the reply filed on October 21, 2021 is acknowledged.  Accordingly non-elected product claims 15 and 16 are withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, at line 2, the claim recites “at least one main preform” rendering antecedent basis unclear in view of the claim 1, line 8 recitation of “a main preform.”
the [[a]] first manufacturing substep to manufacture the [[a]] main preform.”
Also regarding both claims 5 and 6, each of these claims recites the phrase “by ensuring that” that follows a method step and precedes a recitation of a particular orientation of elements.  The term “ensure” means to make certain that something has happened or is certain and thus renders unclear what method step is to be performed.  It appears the phrase “in which” or the term “wherein” is what is meant?     
Claim 6 is also rendered unclear in view of its recitation of “fifth” and “sixth” L-shaped preforms.  Did applicant intend to make claim 6 depend from claim 5?  For prosecution on the merits, the claim is understood as reciting two L-shaped preforms with the preforms arbitrarily identified as “fifth” and “sixth” and thus understood as being the same as if identified as “first” and “second” preforms.  

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Valembois, US 2013/0287479 (hereafter Valembois).

	Regarding claim 1, Valembois discloses a method for manufacturing a multi-branch fitting 4 (i.e., connecting member) useful in the field of aeronautics, for example, to connect two or more parts (Fig. 2; Abstract and paras [0005]-[0007]; method of manufacturing the fitting also at claims 5 and 8).  
The claim preamble language that the connecting member is “configured to contribute to the connection between a center wing box of an aircraft and a wing of the aircraft”  recites a purpose or intended use of the member prepared according to the method of claim 1 rather than any distinct definition of any limitation recited in the claim.   Therefore this preamble language is not considered a claim limitation.  MPEP 2111.02(II).
The method of Valembois includes: 
manufacturing at least two preforms (Fig. 3 illustrates three preforms - L-shaped parts 5 and 6 and flat part 7) made of composite material (para [0017] discloses a fiber-reinforced thermoplastic or thermosetting matrix) forming the fitting 4 (i.e., connecting member) (paras [0021]-[0027] and [0060]-[0067] disclosing a T-shaped profile that includes the flat part 7 and L-shaped parts 5 and 6, the L-shaped parts being shaped into an L before assembly (e.g., preforms); and 
assembling the preforms by heat treatment in order to form the connecting member (paras [0009], [0017] and para [0024] disclosing the T-shaped fitting is achieved by molding and applying a particular pressure and/or temperature condition (i.e., heat treatment) so as to carry out polymerization of the composite material that may be a fiber-reinforced thermoplastic or thermosetting matrix);
wherein the manufacturing step comprises: 
a first manufacturing substep to manufacture a main preform in the form of a strip having a first longitudinal axis and having a first surface opposite to a second surface (flat part 7 illustrated in Fig. 3 formed as described in paras [0066]-[0071] and illustrated having a first surface facing the parts 5 and 6 and an opposite second surface and a first longitudinal axis may be understood as an axis perpendicular to the axis R of Fig. 3); and 
a second manufacturing substep to manufacture an L-shaped preform, the L-shaped preform corresponding to a profile section having a second longitudinal axis, the transverse cross section of which is L-shaped comprising a first web perpendicular to a second web (see discussion above: Fig. 3 illustrating two L-shaped preforms 5 and 6, each formed of a layer of composite material in which fibers are embedded and then folded as illustrated in Fig. 3 (perpendicular first and second webs) (para [0063] and each of the parts 5 and 6 illustrated as extending along a second axis that is parallel to the first axis of the part 7).

Regarding claim 2, Valembois discloses: 
the first manufacturing substep comprises the manufacture of at least one main preform (flat form 7, see discussion at the rejection of claim 1 above); 
the second manufacturing substep comprises the manufacture of at least two L-shaped preforms (5 and 6) which are intended to be adjacent to one another (see Fig. 3 illustrating L-shaped preforms 5 and 6 being adjacent to one another and discussion at the rejection of claim 1 above); and 
the assembling step comprises at least the assembly by heat treatment (para [0024] and claim 5 disclosing the T-shaped fitting is achieved by molding and applying a particular pressure and/or temperature condition (i.e., heat treatment)) of the second web of the at least two L-shaped preforms to the first surface of the main preform and  of the first web of one of the two L-shaped preforms to the first web of the other of the two L-shaped preforms (Fig. 3 illustrating webs of L-shaped preforms 5 and 6 contacting the flat form 7 and contacting each other).

Regarding claim 3, see Fig. 3 illustrating the flush configuration of the main preform 7 and two L-shaped preforms 5 and 6.  

Regarding claim 4, please see discussion at the rejection of claim 1 above that each of parts 5, 6 and 7 are preferably fiber-reinforced parts and the para [0063] disclosure that both L-shaped parts 5 and 6 have the fibers arranged one-directionally (i.e., continuous) in the direction perpendicular to the line of folding, thus, when connected to the part 7, the fibers of parts 5 and 6 run along the second longitudinal 

	Regarding claim 5, Valembois discloses obtaining an X-shaped multi-branch fitting (i.e., form with a cruciform transverse cross section) using first, second, third and fourth L-shaped preforms and one main flat preform (i.e., two L-shaped parts 5 and 6 back-to-back (T-shape) on either side of the flat part 7) at paras [0006] and [0051].   

Regarding claim 6, Valembois discloses 
the first manufacturing substep to manufacture the main preform (flat form 7, see discussion at the rejection of claim 1 above); and 
two second manufacturing substeps to manufacture respectively a fifth L-shaped preform and a sixth L-shaped preform (see Fig. 3 illustrating L-shaped preforms 5 (fifth) and 6 (sixth) being adjacent to one another and discussion at the rejection of claim 1 above);  
With reference to Fig. 3 and paras [0061]-[0068], the assembling step of Valembois further including: 
a preforms-assembly substep to assemble the preforms manufactured in the first manufacturing substep (the preform 7 discussed above) and the second manufacturing substeps (the preforms 5 and 6 discussed above), the preforms being assembled so that the connecting member formed by the preforms has a T-shaped transverse cross section (see Fig. 3 T-shaped fitting made from preforms 7, 5 and 6) in which: 
the first web of the fifth L-shaped preform is butted against the first web of the sixth L-shaped preform (Fig. 3 illustrating flange 51 (i.e., web) of preform 5 is butted against flange 61 (i.e., web) of preform 6); 
the second web of the fifth L-shaped preform and the second web of the sixth L-shaped preform are butted against the first surface of the main preform (Fig. 3 illustrating flange 50 (i.e., web) of part 5 and flange 60 (i.e., web) of part 6 butted against the top surface of part 7); and 
the first longitudinal axis of the main preform is parallel to the second longitudinal axes of the L-shaped preforms (see discussion at the rejection of claim 1 of the direction of the first longitudinal axis of part 7 and also the second longitudinal directions of parts 5 and 6, such being illustrated as parallel in Fig. 3); and 
a heat treatment substep to heat treat the preforms assembled in the assembly substep (para [0024] and claim 5 disclosing the T-shaped fitting is achieved by molding and applying a particular pressure and/or temperature condition (i.e., heat treatment)).

	Regarding claim 14, para [0024] of Valembois discloses assembly in a mold described as polymerization understood as including copolymerization.  Because the process described in para [0024] includes the application of pressure and includes more than one preform (the parts 5, 6 and 7), it is also understood as a co-consolidation (see para [0037]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Valembois as applied to claim 1 and further in view of Bayerische Motoren Werke AG, DE 102004055592 (hereafter Bayerische), discussed with reference to the attached machine translation thereof.
	Valembois is silent as to a stitching substep that includes adding reinforcing fibers by stitching in order to attach the preforms to one another.
Bayerische teaches a method of connecting two or more components made from a thermoplastic fiber composite material by sewing (i.e., stitching) the components 
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the method of Valembois, directed to the connection of fiber reinforced layers to make a fitting for use in an aircraft, to further include a step of adding more fiber reinforcement by stitching, as taught by Bayerische, for the advantage taught in Bayerische of the achievement of a high level of strength at the connection.

Claims 8-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Valembois as applied to claim 1 and further in view of Bechtold, US 2011/0049750 (hereafter Bechtold).

Regarding claims 8 and 9, Valembois is silent regarding manufacturing its preforms by continuous forming (claim 8) such as by pultrusion (claim 9).
Bechtold teaches a continuous method of manufacturing a prepreg strip made from fiber-reinforced plastic material that includes a first shaping of the profile that takes place in a preform device (Abstract).  With reference to Fig. 3, a continuous method of Bechtold teaches making angled profile preforms from flat preforms by a process that 
	It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the method of Valembois to incorporate pultrusion techniques as taught by Bechtold so as to predictably, adequately continuously make the L-shaped profile parts of Valembois from flat strips in view of the H-shaped embodiments prepared by the method of Bechtold and also in view of the known advantages of using continuous processing generally, including increased speed of making parts and consistent quality.     

	Regarding claim 11, Valembois teaches a perpendicular (i.e., non-zero) angle at para [0063].  

	Regarding claim 12, the method of Valembois teaches using a core 23 that may be made of a fusable material (para [0070] during a molding operation, i.e., after folding) (para [0069]) in a region between parts 5, 6 and 7 (i.e., corresponding to the first web after the folding step).  Bechtold also teaches adding such a core, identified as a gusset 28 located between folded plies 8 and 9 in a radius region of the profile (Abstract and Figs. 4 and 5).  The gusset is made from fibers and preferably braided and thus made from “additional fiber plies” and continuously inserted between the folded strips (paras [0042]-[0047]), Bechtold teaching the geometric design of the gusset ensures ideal filling between the parts (para [0046]), resulting, for example, in a desired ninety degree 
	It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to further modify the method of Valembois/Bechtold to use a fiber reinforced core or gusset between the folded parts as taught by Bechtold, for the advantage taught in Bechtold of ideal filling between the parts and thus resulting in parts where the actual geometry does not deviate from an intended geometry. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Valembois in view of Bechtold as applied to claim 9 and further in view of Fisher, JR. et al., US 2016/0101543 (hereafter Fisher).	
Valembois/Bechtold is silent as to the step of bending to form an L-shape to include curving the L-shaped profile section in the direction of the second longitudinal axis so that the second web becomes curved and the first web remains planar.
	Fisher teaches methods of making fiber reinforced thermoplastic composite components that are then co-welded together (Abstract).  Such processes may be continuous and performed in a continuous compression molding machine wherein stacks of plies are pre-formed by bending (paras [0038]-[0039]) and then further bonded with other parts in a consolidation zone (paras [0040]-[0042]).  Additionally the consolidated parts may be further processed during the continuous process of Fisher, to 
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the method of Valembois/Bechtold  to include the making of curved surfaces during the pultrusion process as taught by Fisher for the advantage of a resulting fitting with a curved surface useful in applications where the fitting is used to connect a curved portion of one part with a flat surface of another part.   

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Valembois as applied to claim 1 and further in view of Honorato Ruiz, US 2013/0020440 (hereafter Honorato Ruiz), made of record by Applicant.
Valembois teaches fixing holes 33 and 43 configured to fix the fitting to parts being connected by the fitting, specifically to permit passing through of screws or rivets (para [0053]).  Valembois is silent as to forming slots in addition to fixing holes.  
Honorato Ruiz teaches method of making composite fittings for joining torsion boxes of an aircraft that include slots 8 for receiving the run-out of webs of internal stringers that form part of the torsion boxes (Abstract and Fig. 4).  Also the fitting 1 is joined to a center rib 17 of the aircraft by rivets 12, thus also teaching holes in locations where rivets are used as fasteners.  Honorato Ruiz teaches its slots advantageously provide for correct positioning of the fitting (para [0015]).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the method of Valembois, to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619. The examiner can normally be reached Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/CYNTHIA L SCHALLER/Primary Examiner, Art Unit 1746